                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


LATOYA NICOLE WEAVER,

                   Plaintiff,
                                                    Case No. 21-cv-541-pp
      v.

COMMISSIONER OF SOCIAL SECURITY,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s request indicates

that she is not employed, she is not married, and she has three children

ranging in age from seven to sixteen that she is responsible for supporting.

Dkt. No. 2 at 1. The plaintiff’s monthly income is $2,592, consisting of Social

Security for two of her children ($1,680), food stamps ($390) and emergency


                                         1
assistance ($522). Id. at 2. The plaintiff’s monthly expenses total $2,473 ($800

rent, $1,375 other household expenses, $150 personal loan, $148 car

insurance). Id. at 2-3. The plaintiff owns a 205 Jeep Liberty, worth

approximately $500; she does not own her home or any other property of value;

she has no cash on hand or in a checking or savings account; and she states,

“stimulus was spent on a safe vehicle, daily necessities and for my children’s

education.” Id. at 3-4. The plaintiff has demonstrated that she cannot pay the

$350 filing fee and $52 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was denied benefits due to a

lack of disability, that she is disabled, and that the conclusions and findings of

fact by the Commissioner when denying benefits are not supported by

substantial evidence and are contrary to law and regulation. Dkt. No. 1 at 1-2.

At this early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for

                                          2
the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 28th day of April, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
